Citation Nr: 0209288	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  94-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) San Francisco, 
California, Regional Office (RO), which denied a claim of 
entitlement to service connection for PTSD.

On appeal, the Board denied the veteran's claim in a February 
1996 decision, on the basis of there being no medical 
evidence of a clear diagnosis of PTSD.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (the Court).  By Order dated in May 1997, the 
Court vacated the February 1996 Board decision, and remanded 
the case for additional development.  The Board then remanded 
the case in April 1998, with specific instructions to the RO 
for additional development.  The development was accomplished 
by the Oakland, California, RO, which notified the veteran of 
the continued denial of service connection in an October 1999 
Supplemental Statement of the Case (SSOC).  The Board denied 
the appeal once again in an August 2000 decision, based on 
the absence of competent evidence of the actual manifestation 
of the claimed PTSD, and the veteran appealed this decision 
to the Court.

By Order dated in April 2001, the Court vacated the August 
2000 Board decision and remanded the matter, for compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000 (the VCAA), which was enacted during the pendency of the 
veteran's appeal.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran is a combat veteran.

3.  The veteran has a schizotypal personality disorder.
4.  A clear preponderance of the evidence is against a 
finding that the veteran currently has PTSD or other acquired 
psychiatric disability that is causally related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110 1154(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the veteran's service records and service medical 
records shows that the veteran served in the Republic of 
Vietnam between September 1969 and September 1970, that his 
decorations and medals include the Vietnam Service Medal with 
four Bronze Service Stars, the Republic of Vietnam Campaign 
Medal, and the Army Commendation Medal, and that his military 
occupational specialties (MOS) while a member of Company C, 
2nd  Battalion, 3rd Infantry, 199th Infantry Brigade, included 
ammunition bearer, machine accounting specialist, clerk-
typist, and electronic accounting equipment operator.  The 
veteran's service records further reveal that the veteran's 
company engaged in combat with the enemy while stationed in 
the Republic of Vietnam.

In the above mentioned October 1999 SSOC, the RO properly 
found that the veteran's service records confirmed the 
veteran's allegations of combat exposure, 

consistent with his claimed stressors, and accordingly 
conceded the veteran's exposure to claimed stressors while on 
active duty in the Republic of Vietnam.

Service medical records reveal that, in a medical history 
report that was completed in connection with the veteran's 
March 1968 pre-induction examination, the veteran reported 
that he had, or had previously had, frequent trouble 
sleeping.  The pre-induction examination revealed no 
psychiatric abnormality.  The service medical records 
disclose a five-year history of headaches in March 1969, 
complaints of headaches in April 1969, and complaints of 
headaches and nervousness in August 1970, but the separation 
examination in January 1972 revealed no psychiatric 
abnormality.
 
On VA ear, nose, and throat examination in August 1974, the 
veteran reported having been exposed to heavy weapons fire 
during Vietnam in 1969 and 1970.  The psychiatric evaluation 
was "normal."

VA treatment records dated between 1986 and 1992 reveal VA 
counseling for various complaints related to employment and 
interpersonal problems, and the veteran's description of his 
feelings concerning the Vietnam War and his participation 
therein.  For instance, it was noted, in a record dated in 
December 1986, that the veteran's father had committed 
suicide, and that the veteran had not adequately processed 
the untimely death of his sister at age 38, and had "some 
reluctance around talking about these feelings."  The 
veteran repeatedly reported avoidance of intimate 
relationships with people, as well as anger problems, as 
noted in April 1987.  Another record dated in April 1987 
reveals that the veteran was refocused on trust issues, and 
that central to this seemed to be a sense of betrayal around 
the government's unwillingness to be "more clear and 
concise" in its military objectives in Vietnam.  The veteran 
was also cynical about the inferiority and stupidity of the 
military hierarchy, who he believed had displayed total 
disregard of the military objectives.

According to a November 1987 VA mental health record, the 
veteran said that he had felt alienated while in grammar 
school after being rejected because of his dyslexia-related 
problems, and described his family as dysfunctional, 
characterizing his father as an alcoholic and his mother as a 
"lunatic."  He reported some suicidal thoughts in August 
1988, but said that he was not sure where they came from, 
since he could not connect them with "anything specific," 
and that they came and went away.  Shortly thereafter, in 
October 1988, he said that he had not had any Vietnam dreams, 
and did not recall ever having had a "flashback."

In a March 1989 VA psychotherapy note, it was stated that the 
veteran could benefit from group encounters to help him work 
through Vietnam issues, that he had problems trusting other 
people and not allowing himself to let others get close to 
him, and that he had a fear of intimacy, especially being 
rejected or abandoned.

In an August 1990 VA progress note, it was noted that the 
veteran was having a lot more memories come to the surface, 
that he recalled headaches since his youth and head trauma 
also during his youth, but that "[t]here are no indications 
of any major V[ietnam] issues."  Another note also dated in 
August 1990 reveals that the veteran had been having a lot of 
unpleasant memories and night terrors flooding his 
consciousness, that he recalled having night terrors where he 
was always attempting to escape, and that he dreamed of being 
held in a foxhole in a cellar.  These symptoms discussed in 
August 1990 centered on repressed memories of childhood.  By 
October 1990, his individual counselor noted that the veteran 
expressed a readiness to take a closer look at his Vietnam 
experiences, and that he felt he could handle the emotions 
now.  Also in October 1990, the veteran was noted to appear 
comfortable watching a tape on Vietnam and expressed opinions 
about political leaders he held responsible for the US 
involvement, but did not wish to explore his personal 
experiences yet.
 
In a report of clinical evaluation for a PTSD program, it was 
mentioned that the veteran had been evaluated in September 
1990 and October 1990, that there was no record of wounds, 
that the veteran complained of depression and paranoia, and 
that he said that he felt better since his treatment in 1986, 
as he had no more flashbacks and fewer dreams of Vietnam.  
The veteran denied intrusive memories, recurring 
dreams/terrors, flashbacks, hypervigilance, and irritability, 
although it was noted that he was "seriously withdrawn" 
from people.  It was further noted that the veteran had 
avoidant behavior/thought, depression and numbed feelings, 
exhibited social isolation, and was easily startled.  In 
describing his stressors, the veteran related that leaders 
had placed his life in danger, and that he had felt unsafe.  
He added that he had gone on patrols in the jungle, described 
two firefights and numerous mortar attacks, but would not 
talk about experiences other than complaints of others' 
stupidity and dangers that did not materialize.  There was 
normal speech, good appetite, and "normally good" sleep, 
and the veteran denied any serious suicidal/homicidal 
ideations since 1987.  There were, however, some auditory 
hallucinations reported, in the form of his name being called 
or listening to a voice asking "why are you doing this," or 
saying "don't go that way."  The assessment was partial 
PTSD, approximate date of onset, 1970, and rule out bipolar 
disorder, approximate date of onset, 1990.
 
A November 1990 VA mental hygiene clinic report reveals 
complaints of depression, paranoia, avoidant behavior and 
thought, numb feelings, startle reaction, and social 
isolation.  The impression was PTSD.

According to a November 1990 VA mental health record, there 
was concern as to whether the veteran was "appropriate for 
group [therapy]," as it was felt that the veteran did not 
have any thought disorders and "his ego was not fragile," 
although "he presented some PTSD symptomatology."  Other 
individual counseling records from November 1990 noted 
complaints including hearing voices, having premonitions of 
doom, tactile sensations of things crawling, and active 
thoughts of childhood trauma.  The veteran was now said to 
possibly have a minor thought disorder.

Another VA mental health record also dated in November 1990 
reveals that the veteran had concentration problems, and that 
he did not have as much intense anger currently as before he 
was in the Vietnam war.  In another progress note, it was 
indicated that he was depressed and that he usually had 
problems with holiday "blahs."  A progress note of December 
1990 reveals that the veteran had some anxiety while visiting 
his family.  In March 1991, the veteran presented to 
individual counseling with complaints of stress, and 
expressed some doubts about attending group therapy at the VA 
medical center because he didn't feel that he had the same 
experiences as the other members.
 
In a February 1991 written statement, the veteran described 
his dreams about Vietnam.  In an April 1991 written 
statement, the veteran related that, when he arrived in the 
199th Infantry Brigade in October 1969, he had to pull guard 
duty in a very large ammunition dump area, and that he was 
not issued any ammunition to stand guard duty, which he did 
not like because he was in the middle of a war zone.  The 
veteran added that he stood perimeter guard duty with an M-16 
rifle without ammunition, and that he rode in a vehicle in a 
truck convoy to "Fire Support Base Black Horse."  Because 
of his MOS, he had been assigned to the 4th Platoon as an 
ammunition bearer.  He asserted that, while in the platoon, 
an ambush had been set up, and that there was a burst of 
automatic rifle fire when two "Charleys" had come up the 
trail out of the jungle.
 
The veteran also described, in his April 1991 statement, the 
ambush scene and the remains from the violence that had 
occurred.  He mentioned that, on one occasion, covert gun 
ships had almost attacked him because he had been in a wrong 
position.  He stated that he saw in the distance a fighter 
bomber dropping bombs and napalm on the Vietcong or the North 
Vietnamese Army, and that he had seen helicopters carrying 
body bags hanging on cables from areas where there had been 
combat.  The veteran said that the presence of those 
airplanes was very stressful.  He added that while searching 
for the enemy he was always at the rear of the platoon, that 
there were bomb craters everywhere, that it was not unusual 
to see unexploded bombs and shells or the remains of dead 
bodies, and that he remembered people being hit by shrapnel.
 
In a September 1991 lay statement, an acquaintance of the 
veteran said that he first met the veteran in September 1972 
and that any mention of Vietnam would make him intensely 
angry.  The veteran constantly repeated himself on how much 
he despised military people and how he liked to "beat the 
system."  This individual further recalled that, as much as 
the veteran talked about his military exploits, he never 
spoke about his actual combat experience, that the veteran 
seemed very uptight about what he had seen and done in 
Vietnam, and that the veteran had concentration problems.
 
A September 1991 VA psychiatric examination report reveals 
complaints of anger, difficulty trusting people, isolation, 
intermittent nightmares, and numerous physical complaints.  
It was noted that the veteran served in a combat unit in 
Vietnam for a period of one month, that he had submitted a 
nine-page detailed statement of inservice stressors, and that 
the nine-page statement essentially described his stressors 
as consisting of an inept and inefficient unit which 
subjected him to great danger.  The veteran related that he 
had had intrusive nightmares about Vietnam, that these 
nightmares were connected with combat, and that he often felt 
tense and anxious.  He admitted to some ongoing paranoid 
ideation.  Examination revealed that his speech was clear, 
coherent, goal-directed, and of normal rate, rhythm, cadence, 
and volume.  The veteran exhibited a slightly bizarre speech 
pattern.  He tended towards a fairly idiosyncratic 
presentation of himself.  He did not show any evidence of an 
overt thought disorder, but displayed evidence of mild 
paranoia and some mild self-referential thinking.  His affect 
was constricted, and his mood was anxious.  On mental status 
examination, the veteran was oriented in all three spheres.  
Recent, immediate, and remote memory, and the veteran's 
cognitive and performance abilities, were all normal.  The 
veteran's insight was limited, and his judgment was 
conventionally intact.  The diagnostic impression was 
schizotypal personality disorder.
 
The examiner who subscribed the September 1991 VA examination 
report expressed his opinion that, while the veteran believed 
that many of his symptoms were related to his experiences in 
Vietnam, the veteran "does not show classic symptoms of 
[PTSD]."  He commented that the veteran did have some 
nightmares about Vietnam and some difficulties in 
interpersonal relationships, and had displayed some evidence 
of past history of sleep disturbances relating to Vietnam.  
However, in the examiner's opinion, what apparently had 
happened was that the veteran, a man who experienced extreme 
difficulty in trusting people because of his childhood 
trauma, had been placed in a situation in Vietnam where 
trust again had become a very substantial issue.  The 
examiner explained that the veteran had been able to very 
rapidly remove himself from the trust issue, but had appeared 
to have displaced his concern about trust from his childhood 
traumatic experiences into his Vietnam experiences.  The 
examiner further opined that the veteran continued to show 
evidence of very bizarre thought processes with significant 
paranoia, difficulty in introspecting, and limited awareness 
of his own role.  The examiner reported that, although it was 
possible that the veteran might have more significant 
symptoms related to his Vietnam experience, such had not been 
indicated to the examiner in the veteran's account, and the 
reports that were available from the PTSD clinic also 
consisted of material that was inadequate on which to 
formulate a diagnostic opinion.
 
A June 1992 VA progress note discloses that the veteran 
seemed "almost obsessive" in his intent to establish 
service connection for PTSD, but that he had not been able to 
clearly describe significant war trauma, although he reported 
"a feeling" that there was "something" early in his tour.  
In another June 1992 VA progress note, it was noted that a 
review of a subscale for PTSD (the Minnesota Multiphasic 
Personality Inventory, or MMPI) did not support such a 
diagnosis, that the veteran did not want to look at the full 
subscale, and that the veteran described having an 
overpowering feeling that something traumatic had occurred to 
him.
 
Also of record are several poems that the veteran wrote about 
the Vietnam War, including a poem about PTSD, all marked as 
received at the RO in July 1992.
 
According to a September 1992 VA progress note, when 
questioned, the veteran was unsure whether any traumatic 
events had actually happened, as some of its content was so 
general it could apply to other situations, but the veteran 
described having a "feeling" that something traumatic had 
occurred.  An October 1992 VA mental hygiene periodic report 
for PTSD described "continued improvement," with PTSD 
symptoms said to continue at a "very low level."  
 
Of record are also several portions of publications 
addressing the issue of PTSD, to include portions of NATIONAL 
VETERANS LEGAL SERVICES PROJECT, VETERANS BENEFITS MANUAL 
(1991), and Abram Kardner's WAR STRESS AND NEUROTIC ILLNESS 
(1947).
 
At a December 1992 VA psychiatric examination, the veteran 
reported some auditory hallucinations (hearing voices 
commanding him to not "do this"), and having the feeling 
that he had telepathy powers, although he maintained some 
reality testing in this regard.  The veteran reported 
nightmares, but acknowledged that some of these were not 
clearly related to the war, and said that he tended to avoid 
television programs which had to do with the war.  The 
examiner commented that, based on the findings of the 
examination, the veteran might have some symptoms of PTSD, 
including avoidance of things that had to do with the war and 
some nightmares that might be related to the war.  The 
examiner commented that the most striking aspect was a 
history of a schizotypal personality, and that the veteran 
currently had symptoms that were consistent with that 
diagnosis.  The diagnoses included rule out schizotypal 
personality, and rule out PTSD.
 
In April 1993, the veteran's PTSD symptoms were said to have 
"maintained low level," with continued gains in 
interpersonal skills.  The assessment was listed as 
"improved," and the veteran was "terminated" from the VA's 
PTSD clinic "to attend [a] group [with a] different focus."

VA treatment notes reveal continued visits to the veteran's 
VA individual counselor in 1994 through 1995, with updates on 
his pending claim noted by the counselor.  In October 1994, 
the counselor observed that the veteran remained convinced 
that he had PTSD.  The file was "closed" in September 1995.  
In January 1996, the veteran was seen as a "drop in" to 
update his status, and was noted to appear relaxed, 
maintaining stability, comfortable not having a roommate, and 
doing things he enjoyed.

Pursuant to the directives from the Board's April 1998 
remand, VA examinations were conducted on August 3, 1999, and 
again on August 31, 1999, by a panel of two psychiatrists.  
This series of examinations included a thorough review of the 
veteran's claims files, as noted in the report.  A detailed 
history was taken, both concerning pre-induction family 
history and his military experience, including combat 
history.  The veteran related that he was in a combat unit 
for about six weeks in October and November, 1969.  He stated 
that, early on, he realized that the guys leading his unit 
did not know what they were doing, and, not wanting to get 
hurt or killed due to their "stupidity," he found a way to 
get transferred out.  He "re-upped," which allowed him some 
choice in duty, and transferred to Saigon, where he did 
office work, then spent the remaining time of his enlistment 
in the United States.  During his tour of duty in Saigon and 
the United States, he did not complain of psychiatric 
symptoms.  Post service, he gave a history of sporadic 
employment, and of obtaining a college degree in physics in 
1982.  Subsequent problems obtaining employment were noted, 
with a history given of working at several short-term jobs 
ranging from three months to eighteen months in the 1980s.  

The veteran gave a history of having undergone VA individual 
counseling from November 1986 through March 1989 for "work 
support."  The panel of examiners conducting the August 1999 
examinations reviewed the claims files and concluded that the 
treatment records concerning this period of time, when 
reviewed in their entirety, revealed the treatment to be 
counseling for "[p]roblems of [l]iving."  While these 
records were said to mention Vietnam and military service 
from time to time, this "was not the core of the 
counseling" he had been receiving.  Issues were overall said 
to focus more on his family, problems getting a job, his lack 
of social relationships, and so forth.  It was noted that the 
veteran did state to his counselor that he did not have 
dreams of Vietnam, and had never had a flashback.  Most 
notable was the veteran's life long-difficulty engaging in 
and developing interpersonal relationships.

The claims files review also included a review of the records 
reflecting the second period of VA counseling and treatment 
from July 1990 to July 1993.  In August 1990, childhood 
memories were said to have begun emerging, and the veteran 
was noted to have filed his claim for PTSD around the same 
time.  He was also treated at a VA medical center from 
December 1991 to April 1993; records therein revealed that he 
did not meet the diagnostic criteria for PTSD based on his 
Vietnam experience, although he was "partially" diagnosed 
with PTSD by a "Dr. T."  These symptoms yielding the 
partial diagnosis were said to include nightmares, 
suspiciousness, and social isolation.  A Dr. "S," who did a 
psychiatric assessment, found no psychiatric disorder that 
would require pharmacological intervention.  Both Drs. "T" 
and "S" had concurred that the veteran did not meet DSM-IV 
criteria for PTSD, even though he was enrolled in a PTSD 
support group.  A comment made on one occasion to his 
counselor was that he felt uncomfortable in the group because 
he didn't have "the same experience" as other members.  In 
August 1992, the veteran had been noted to focus on his 
argument that his Vietnam experience exacerbated an earlier 
condition, presumably child abuse.

It was further noted, in the report of the above VA 
psychiatric examinations, that a careful review of the 
veteran's stressors, and his immediate and later responses to 
those stressors, indicated no more than a usual response of 
the average person under these circumstances.  It was 
reported that the veteran had actually devised "a very 
healthy response to the situation he had found himself in" 
while serving in Vietnam.  Dr. T was contacted and a 
conversation with him confirmed the examiners' opinion that 
the veteran had never met the DSM-IV criteria for PTSD.  It 
was also noted that the veteran had not been in any kind of 
supportive counseling or psychiatric treatment since April 
1993, that he had had no symptoms even remotely related to 
Vietnam since 1996, and that, when asked how he was feeling 
currently, he said that he felt "wonderful," a statement 
that was confirmed by mental status examination and 
observations of the interaction of the veteran with the 
examiners.

Current "problems of living" issues noted the veteran to be 
unhappy with his job for 12 years with the "US mint," as he 
found the job not interesting or challenging.  The veteran 
had no friends and few acquaintances and shared an apartment 
with his younger brother, with whom he had little contact due 
to different work schedules.  The veteran claimed to get 
lonely at times and found solace in reading.  Interpersonal 
relationships were absent from his life.  Currently, leisure 
games besides reading included computer games and going to 
the movies.  He confirmed that he saw the war movie "Saving 
Private Ryan," and gave a short critique of its strengths 
and weaknesses.  He denied having emotional difficulties 
triggered by watching this movie, stating that "things like 
that don't bother me now."

On objective mental status examination, the veteran was 
disheveled in his dress but quite friendly and engaging 
throughout the interviews.  He had expressed a wish that he 
could continue the interviews, although they had lasted 
several hours already.  It was clear he had enjoyed the 
interview experience.  His behavior was appropriate to 
setting, and his mood was euthymic.  Upon review for the 
symptoms commonly seen in PTSD, "[n]one was present."  
Specifically, there was no startle response to a sudden noise 
(made by the examiner), there were no complaints of 
hypervigilance, or nightmares, the veteran had had no 
disturbing dreams for at least one year, and he said his 
sleep was "wonderful."  Regarding his claimed "seizures," 
which have been alleged on several occasions, these were 
noted to have been evaluated and the veteran shown to have no 
neurological disorders.  On assessment of his claims of body 
spasms, these were opined to probably be a somatic equivalent 
of tension or anxiety, but not indicative of any known 
psychiatric disorder.  Upon examination of thought processes, 
the veteran was described as an intelligent man who had a 
rather odd way of connecting his thoughts, which in turn 
could lead to conclusions that had a tenuous basis in 
reality.  An example of such circuitous reasoning was given 
that he believed a complaint he made about unfair hiring 
practices at his job site a few years ago eventually led to 
the resignation of the Secretary of the Treasury, Lloyd 
Bentson.  His arguments were described as lengthy, circuitous 
and a "few degrees off the mark."  Thus, his insight was 
considered impaired, but judgment for everyday events 
appeared intact.

In specifically addressing the questions posed by the Board, 
the subscribers of the above VA psychiatric examination 
report opined that "[i]t is our professional opinion that 
the stressors described by the [veteran] were not sufficient 
to produce PTSD," and that, even assuming the sufficiency of 
the stressors, they believed that they did not induce PTSD in 
the veteran.  "On the contrary, [the veteran] came up with 
an excellent and healthy response" to his situation in 
Vietnam by "g[etting] out of a potentially dangerous 
situation in a very legitimate way within a very short time 
after he discovered what he viewed as the incompetence of his 
superiors."  Having eliminated the stressor, the veteran had 
functioned satisfactorily for the remainder of his military 
commitment, without any symptoms of or treatment for PTSD.  
He was noted to have had some distressing symptoms for which 
he had received treatment, "but they did not meet the 
criteria for PTSD."  In his civilian life, he was noted to 
have functioned for several years without PTSD symptoms or 
treatment.  He was noted to have first entered counseling at 
the request of vocational rehabilitation for "problems of 
living," and the emergence of childhood memories had been 
noted in 1990, which the veteran believed was "childhood 
PTSD."  The examiners noted that it was around this time 
that the veteran had filed a claim for PTSD, and that 
throughout the pendency of the claim, there was no evidence 
of PTSD.  They further indicated the following, referring to 
the diagnosis of "partial PTSD" in the record:

"[P]artial" doesn't count - just means 
some symptoms are present, but not enough 
to make the definitive diagnosis. ... Our 
review of all the records supports this 
position that [the veteran] never had, 
and he currently does not have PTSD.

The diagnosis portion of the August 1999 VA psychiatric 
examinations report answered the question as to whether the 
veteran had any psychiatric disorder in the negative.  
Instead, it was explained that the veteran's presentation was 
"most compatible with a [p]ersonality [d]isorder that has 
its roots in his genetics and early childhood experiences."  
The veteran was said to exhibit a pattern of social and 
interpersonal deficits, in his case a reduced capacity for 
close relationships.  In addition, he exhibited cognitive and 
perceptual distortions and eccentricities of behavior which 
had been present since adolescence or early adulthood.  He 
was said to meet the criteria for schizotypal personality 
disorder, and it was noted that two other psychiatrists who 
had examined the veteran in the past had also reached the 
same diagnostic conclusion.  This diagnosis was strengthened 
by the fact that the veteran's mother apparently had 
schizophrenia.  No Axis I diagnosis was listed, and the only 
Axis II diagnosis was schizotypal personality disorder.  

The conclusion drawn was that the veteran had presented 
himself as a very amiable person who clearly had a 
personality disorder involving deficits in cognition, as well 
as deficits in social and interpersonal adaptation.  These 
deficits were said to make it difficult for him to function 
at a level commensurate with his high level of intelligence.  
The examiners' opinion was that the veteran has had 
difficulty accepting his cognitive limitations, hence his 
never-ending quest to prove that something else, like his 
combat experiences, was the cause of the difficulties in his 
life.

In July 2002, the Board received from the veteran's private 
attorney evidence in the form of a photocopy of a VA medical 
record reflecting a medical consultation in June 2002 for a 
motor tic, or myoclonic jerks.  He reported that these 
increased when his PTSD symptomatology was exacerbated and 
PTSD by history was diagnosed.  

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the above mentioned VCAA, Pub. L. No. 106-475, 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  The VCAA is applicable to all claims 
filed on or after the date of its enactment, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  It is therefore applicable to the claim on 
appeal.
 
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to most claims filed before that date but 
not decided by the VA as of that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim for 
service connection for PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159); 
and the recent decision of Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

In this particular case, the record shows that throughout the 
pendency of this appeal, the RO has kept the veteran informed 
of its actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claim for service connection for PTSD, of 
his duty to report for scheduled medical examinations, and of 
the specific reasons for denying his claim.  The veteran has 
been examined by VA on several occasions (to include in 
December 1992, and more recently, in August 1999, by a board 
of two psychiatrists), has been provided, per his request, 
copies of specific documents in his claims files (see letter 
dated July 3, 2000), and has been provided another 
opportunity to submit any additional argument or evidence in 
support of his claim (see letter dated July 12, 2001).  More 
recently, in March and April 2002, the Board granted to his 
private attorney two extensions of time to submit additional 
medical evidence, which was finally received in July 2002.  
The veteran has not indicated that there is any additional 
evidence pertinent to his claim that has yet to be secured.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Legal analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2001).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Eligibility for a PTSD service connection award requires 
more; specifically, three elements must be present, according 
to VA regulations: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001).  As 
amended in 1999, section 3.304(f) currently provides that if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board has applied the amended 
version of section 3.304(f) cited above, as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where the law or 
regulation is amended while a case is pending, the version 
that is most favorable to the veteran will apply).  The 
amended version of section 3.304(f) removed the requirement 
of a "clear" diagnosis of PTSD and replaced it with the 
specific criteria that a PTSD diagnosis must be established 
in accordance with 38 C.F.R. 4.125(a), which mandates that, 
for VA purposes, all mental disorder diagnoses must conform 
to the most recent (fourth) edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (the DSM-IV).

In the present case, a review of the record shows at least 
one medical diagnosis of PTSD, as well as sufficient evidence 
of a stressor, in the form of the veteran's combat service.  
However, the overall evidence of record does not support a 
finding that the veteran currently has PTSD in accordance 
with the DSM-IV.  Specifically, the report from the August 
1999 series of VA examinations performed by a panel of two 
psychiatrists included a comprehensive review of the 
veteran's entire psychiatric history, and the conclusion 
drawn following such thorough review and interview with the 
veteran himself was that he does not have an Axis I diagnosis 
of any sort, much less PTSD.  Any mental abnormality shown 
was attributed to a personality disorder, specifically 
diagnosed as a schizotypal personality disorder.  This same 
diagnosis was also made in the September 1991 VA examination.  

The Board acknowledges the presence in the record of 
diagnoses of PTSD and "partial PTSD," but these appear to 
be cursory diagnoses rendered during the course of treatment, 
without the benefit of thorough testing and review of the 
claims files, and are therefore outweighed by the findings 
from the August 1999 comprehensive VA examination.  The 
record also reveals that, in the instances where the 
veteran's complaints have been scrutinized closely, PTSD 
symptoms have not been shown.  One such example is the MMPI 
diagnostic testing that was performed in June 1992 for PTSD, 
the results of which did not support such a diagnosis.  

The Board also acknowledges that prior VA examinations, such 
as the September 1991 and December 1992 examinations, did 
suggest some PTSD symptomatology, including avoidance of 
things that had to do with the war, and some nightmares that 
might be related to the war.  However, the most recent 
examination of August 1999 shows that, currently, there is 
complete absence of any PTSD symptomatology.  During the 
interview portion of this examination, there was no startle 
response to a sudden noise, there were no complaints of 
hypervigilance, or nightmares, the veteran denied disturbing 
dreams for at least one year, and he described his sleep as 
"wonderful."  Therefore, while the veteran may have had 
some war-related psychiatric symptoms in the past, he does 
not show any current psychiatric disability.  Moreover, any 
disability of a mental nature has been attributed to a 
schizotypal personality disorder, following careful review of 
the record and evaluation.  Service connection cannot be 
granted for this mental disorder because personality 
disorders are not considered diseases or injuries for VA 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2001).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

In short, the veteran has no Axis I psychiatric disorder, his 
only Axis II psychiatric disorder has been diagnosed as a 
schizotypal personality disorder, which is not considered a 
disability for VA purposes, and it is not shown that the 
veteran currently has PTSD that is causally related to 
service.  In view of this finding, the Board concludes that 
the criteria for entitlement to service connection for PTSD 
have not been met.


ORDER

Service connection for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

